                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

NATALIA CUSHMAN,

       Plaintiff,

v.                                                         Case No: 8:19-cv-496-T-30SPF

CITY OF LARGO, FLORIDA and
BRIAN LIVERNOIS, in his individual
capacity,

       Defendants.


                                          ORDER

       This cause is before the Court on Defendants’ Motions to Dismiss (Dkts. 13, 21)

and Plaintiff’s Responses in Opposition (Dkts. 20, 25). Upon review of these filings, and

being otherwise advised in the premises, the Court grants Defendant City of Largo’s

motion and denies Defendant Brian Livernois’s motion, except for the intentional

infliction of emotional distress claim.

                                     BACKGROUND

       Plaintiff Natalia Cushman is suing the City of Largo and Brian Livernois, in his

individual capacity, for alleged constitutional violations and related state law tort claims

based on her arrest at a L.A. Fitness Gym. The Court has twice dismissed Cushman’s

complaint as a shotgun pleading. So this is Cushman’s third attempt to properly plead her

claims. The relevant facts of the second amended complaint, which is the operative

complaint, now follow.

         Cushman was approximately sixty years old at the time of the subject incident.

Specifically, on January 2, 2016, at about 4:00pm, she was at a local L.A. Fitness gym,
located in Largo, Florida.      Around this same time, Officer Brian Livernois was

conducting an investigation into an alleged battery that had occurred at the gym. Officer

Livernois entered the woman’s bathroom where Cushman was sitting without any clothes

or shoes on, wrapped in only a sheet. Officer Livernois “made no attempt to assess the

circumstances for which he was dispatched to the L.A. Fitness gym and instead

immediately approached [Cushman] and ordered her to stand.” (Dkt. 10 at ¶14).

       Cushman complied with Officer Livernois’s order and stood; while standing she

asked him why he was in the woman’s locker room. Officer Livernois responded: “You

will be arrested, and you will find your answers in jail.” At the same time, he grabbed her

right hand, “twisting it to her back and handcuff[ed] just the right hand.” Id. at ¶16.

Then, Officer Livernois grabbed and twisted Cushman’s left hand and pushed her face

forcefully into a nearby locker door.

       Cushman felt excruciating pain in her chest area and told Officer Livernois she

was experiencing pain. He pushed her down on the bench and requested the front desk

staff to help Cushman put on her leggings. Cushman asked to wear her underwear first.

Officer Livernois said: “If you want your underwear, then you are going to jail naked in

your sheet.” Id. at ¶19.

       Officer Livernois never told Cushman why she was being arrested. He never

requested her identification prior to conducting the arrest. He dragged Cushman out of

the gym and put her in his police car. Cushman was wearing only the sheet. She was not

wearing shoes. Cushman began to experience difficulty breathing. English is not her first

language, but she tried to tell Officer Livernois that she was unable to breathe. She


                                            2
remained in handcuffs during this time.

       After Cushman’s arrest, she was taken to Largo Medical Center where she was

diagnosed with a sprained wrist and contusions related to the force Officer Livernois used

during the arrest. Her body was covered with numerous contusions.

       Cushman was charged with resisting arrest with violence. She had never been

arrested prior to this incident. Cushman spent a night in jail and had to obtain criminal

defense counsel. The next day, she was released on bond. Subsequently, the Pinellas

County State Attorney’s Office investigated the case and determined that “the facts and

circumstances” did not warrant prosecution. Id. at ¶28.

       Cushman alleges that Liudmila Smeth Buell (with a date of birth of 2/7/79) was

the actual perpertrator of the incident leading to Cushman’s unlawful arrest. This case is

at issue upon Defendants’ motions to dismiss.

                          MOTION TO DISMISS STANDARD

       Federal Rule of Civil Procedure 12(b)(6) allows a complaint to be dismissed for

failure to state a claim on which relief can be granted. When reviewing a motion to

dismiss, courts must limit their consideration to the well-pleaded allegations, documents

central to or referred to in the complaint, and matters judicially noticed. See La Grasta v.

First Union Securities, Inc., 358 F.3d 840, 845 (11th Cir. 2004) (internal citations

omitted); Day v. Taylor, 400 F.3d 1272, 1276 (11th Cir. 2005). Courts must accept all

factual allegations as true, and view the facts in a light most favorable to the plaintiff. See

Erickson v. Pardus, 551 U.S. 89, 93–94, 127 S. Ct. 2197, 2200, 167 L. Ed. 2d 1081

(2007).


                                              3
        Legal conclusions, however, “are not entitled to the assumption of truth.” Ashcroft

v. Iqbal, 556 U.S. 662, 664 (2009). In fact, “conclusory allegations, unwarranted factual

deductions or legal conclusions masquerading as facts will not prevent dismissal.”

Davila v. Delta Air Lines, Inc., 326 F.3d 1183, 1185 (11th Cir. 2003). To survive a

motion to dismiss, a complaint must instead contain sufficient factual matter, accepted as

true, to “state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678

(internal quotation marks and citations omitted). This plausibility standard is met when

the plaintiff pleads enough factual content to allow the court “to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (internal citations

omitted).

                                            DISCUSSION

        I.      The City of Largo’s Motion

        The City of Largo argues that the second amended complaint is still too conclusory

to state a cause of action against it pursuant to Rule 12(b)(6).                   The Court agrees.

Cushman fails to state sufficient facts supporting municipal liability under Section 1983.

Similarly, the tort claims against the City merely recite the legal elements in a conclusory

fashion. Because this is Cushman’s third attempt to adequately plead these claims, the

Court will dismiss them with prejudice.1




        1
         Notably, the tort claims against the City also fail to state a claim for the separate reason that
they are barred under Fla. Stat. §768.28(9)(a) because Cushman alleges that Officer Livernois acted
in bad faith and with “malicious purpose” when he battered her.


                                                    4
       II.    Officer Livernois’s Motion

       Officer Livernois first argues in a rather conclusory fashion that the section 1983

claim against him, individually, fails because he is entitled to qualified immunity. At this

stage, the Court disagrees.

       Recently, the Eleventh Circuit, in Sebastian v. Ortiz, No. 17-14751, 2019 WL

1187012, at *3 (11th Cir. March 14, 2019), addressed the denial of a motion to dismiss

asserting qualified immunity, and explained:

              Qualified immunity shields government officials “from liability for
              civil damages insofar as their conduct does not violate clearly
              established statutory or constitutional rights of which a reasonable
              person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818,
              102 S.Ct. 2727, 73 L.Ed.2d 396 (1982). It is designed to permit
              officials to perform their discretionary duties “without the fear of
              personal liability or harassing litigation.” Lee v. Ferraro, 284 F.3d
              1188, 1194 (11th Cir. 2002). The doctrine therefore “protect[s] from
              suit ‘all but the plainly incompetent or one who is knowingly violating
              the federal law.’” Id. (quoting Willingham v. Loughnan, 261 F.3d
              1178, 1187 (11th Cir. 2001), vacated 537 U.S. 801, 123 S.Ct. 68, 154
              L.Ed.2d 2 (2002) ). Because qualified immunity protects officials from
              suit as well as liability, courts must determine the validity of a claimed
              qualified immunity defense at the earliest possible time. Id.

              To deny qualified immunity at the motion to dismiss stage, we must
              conclude both that the allegations in the complaint, accepted as true,
              establish a constitutional violation and that the constitutional violation
              was “clearly established.” Keating v. City of Miami, 598 F.3d 753, 762
              (11th Cir. 2010). For these purposes, clearly established law consists
              of holdings of the Supreme Court, the Eleventh Circuit, or the highest
              court of the relevant state. See Jenkins v. Talladega City Bd. of Educ.,
              115 F.3d 821, 826 n.4 (11th Cir. 1997). A “public official ‘must first
              prove that he was acting within the scope of his discretionary authority
              when the allegedly wrongful acts occurred’” to receive the benefit of
              qualified immunity. Lee, 284 F.3d at 1194 (quoting Courson v.
              McMillian, 939 F.2d 1479, 1487 (11th Cir. 1991)).




                                             5
       Upon review of the second amended complaint, Cushman presented sufficient

allegations to state a false arrest claim in violation of the Fourth Amendment. First, it is

important to note that there is no dispute that Officer Livernois was acting within the

scope of his discretionary authority when he arrived at the gym and arrested Cushman.

Second, assuming the truth of the allegations, Cushman’s arrest was completely

unprovoked. Cushman, a sixty-year-old woman at the time, was simply in the women’s

locker room, unclothed, except for a sheet, when Officer Livernois forcefully arrested her.

She was not violent, she did not resist arrest, and Officer Livernois made no attempt to

determine her identity.

       Notably, the Eleventh Circuit acknowledged in Sebastian that any degree of force

related to an illegal or unlawful arrest is excessive. See 918 F.3d at 1308 (citing Jackson

v. Sauls, 206 F.3d 1156, 1171 (11th Cir. 2000) (“[I]f a stop or arrest is illegal, then there

is no basis for any threat or any use of force ....”)). Officer Livernois’s motion, however,

misses this nuance. He argues that the force associated with the arrest was merely de

minimis. The cases related to de minimis force assume an arrest that was based on

arguable probable cause. At this stage, the Court cannot say whether the arrest was

lawful. So the Court also cannot say whether the force he used was excessive.

       The Court also concludes that the battery and malicious prosecution claims are

properly pled. Notably, Cushman alleges, with respect to the malicious prosecution

claim, that Officer Livernois initiated her prosecution. The charges were terminated in

Cushman’s favor on February 19, 2016. She also avers that Officer Livernois acted

maliciously and in bad faith during her prosecution.


                                             6
         The Court will dismiss the intentional infliction of emotional distress claim with

prejudice because the allegations do not state the requisite “outrageous conduct” required

under Florida law. See Metro. Life Ins. Co. v. McCarson, 467 So. 2d 277, 278-79 (Fla.

1985).

         Accordingly, it is ORDERED AND ADJUDGED that:

         1.    Defendant City of Largo’s Motion to Dismiss (Dkt. 13) is granted.

         2.    Defendant Brian Livernois’s Motion to Dismiss (Dkt. 21) is denied, except

               for the intentional infliction of emotional distress claim.

         3.    All claims against Defendant City of Largo are dismissed with prejudice.

         4.    All claims against Defendant Brian Livernois remain, except for Count III,

               which is dismissed with prejudice.

         5.    Defendant Brian Livernois shall file an answer within fourteen (14) days of

               this Order.

         6.    Plaintiff and Defendant Brian Livernois shall file their joint case

               management report within thirty (30) days of this Order.

         DONE and ORDERED in Tampa, Florida on June 26, 2019.




         Copies furnished to:

         Counsel/Parties of Record



                                               7
